TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00782-CV


Eddie Joe Hamilton; International Home Capital Corp.; Express Equities
Corp. d/b/a First Priority Mortgage; and Kevin Smith, Appellants

v.

Bluebonnet Manufactured Homes, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT 
NO. GN200307, HONORABLE PAUL DAVIS, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N


 Appellants filed an unopposed motion to dismiss their appeal advising that they have
settled their dispute with appellee and no longer desire to pursue this appeal.
 The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellants' Motion
Filed:   January 30, 2003